The Court (Theuston, J., absent,) was of opinion that the issue must be found for the garnishee :
1st. Because the Act of Maryland, 1791, c. 45, § 10, gives a remedy in rem only, and this is a proceeding in personam; and if the issue be found for the plaintiff, the defendant will be personally liable.
2d. Because the deed of trust under which the garnishee claims, was a legal incumbrance, made prior to the commencement of the plaintiff’s claim to the lien, which commenced only at the time of the recording of the contract.
The plaintiff became nonsuit.